Citation Nr: 1139320	
Decision Date: 10/24/11    Archive Date: 11/07/11

DOCKET NO.  07-24 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for hypertension.

2.  Whether new and material evidence has been submitted to reopen a claim for service connection for bilateral hearing loss, including as secondary to service-connected stroke.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to April 1969.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from November 2006 and May 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  


FINDINGS OF FACT

1.  In August 2011, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of his appeal for an increased rating for hypertension is requested.

2.  A March 1973 rating decision which denied service connection for bilateral hearing loss is final.

3.  The evidence associated with the claims file subsequent to the March 1973 rating decision relates to an unestablished fact necessary to substantiate the claim for service connection for bilateral hearing loss and raises a reasonable possibility of substantiating the claim.

4.  The Veteran has bilateral hearing loss due to exposure to artillery fire in service.




CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal for an increased initial rating for hypertension have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).

2.  Evidence received since the final March 1973 rating decision wherein the RO denied the Veteran's claim of entitlement to service connection for bilateral hearing loss, is new and material, and the Veteran's claim for that benefit is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.156, 20.1103 (2011).

3.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Hypertension

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran by way of a statement dated August 22, 2011 has withdrawn the appeal for an increased initial rating for hypertension and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal for an increased initial rating for hypertension and it is dismissed.


II.  Hearing loss - Finality

In light of the reopening of the claim for entitlement to service connection for bilateral hearing loss, further development with regard to VA's duties to notify and assist as set forth by the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540 (1991).
 
The Veteran seeks service connection bilateral hearing loss, including as secondary to service-connected stroke.  A claim for service connection for hearing loss was previously considered and denied by the RO in a rating decision dated in March 1973.  The Veteran did not appeal the decision and as such, it is final.  38 C.F.R. § 20.1103.  

As a general rule, a claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to a claim that is final. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  When a claimant seeks to reopen a final decision, the first inquiry is whether the evidence obtained after the last disallowance is "new and material." Under 38 C.F.R. § 3.156(a), new evidence means evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

At the time of the March 1973 rating decision that denied service connection for hearing loss, the evidence of record consisted of service treatment records and a March 1973 VA ear, nose and throat VA examination.  The evidence of record prior to the March 1973 final rating decision did not contain any audiology reports confirming that the Veteran had hearing loss as defined by VA.  See 38 C.F.R. § 3.385 (2011).  The newly submitted evidence includes a November 2008 VA audiometric examination report that confirms that the Veteran has bilateral hearing loss as defined by VA.  Accordingly, the additional evidence received since the March 1973 rating decision relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.  Accordingly, the Board finds that the claim for service connection for bilateral hearing loss is reopened.

III.  Hearing Loss - De Novo Review

The Board notes that there is conflicting evidence regarding whether the Veteran's current hearing loss is due to service.  In this case the Veteran's audiological examination for discharge from service in April 1969 revealed normal hearing.  The Veteran first reported hearing loss on his February 1973 claim for VA compensation benefits.  The Veteran again reported tinnitus and hearing loss on VA medical examination in March 1973.  Although whisper and tuning fork tests at that time did not indicate hearing loss, an audiometric examination was not performed.  The diagnoses were bilateral tinnitus and probable high frequency hearing loss.  

The Veteran has testified and submitted statements to the effect that he had significant acoustic trauma during service as an artillery man in Vietnam.  The Board notes that the Veteran's DD-214 confirms that the Veteran's military occupational specialty was artillery.  As such, the Board finds the Veteran's history of noise exposure to be competent and credible evidence of an inservice event.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Buchanan v. Nicolson, 451 F.3d 1331 (Fed.Cir. 2006).

VA audiological examination in November 2008 revealed that the Veteran had severe bilateral hearing loss.  The Veteran had right ear puretone thresholds, in decibels, of 40, 50, 50, 55, and 70 at 500, 1000, 2000, 3000, and 4000 Hertz, respectively, with a puretone threshold four frequency average of 56 decibels.  He had left ear puretone thresholds of 50, 55, 40, 45, and 70 decibels at 500, 1000, 2000, 3000, and 4000 Hertz, respectively, with a puretone threshold four frequency average of 53 decibels.  Speech recognition ability was 82 percent in the right ear and 84 percent in the left ear.  The VA audiologist opined that the Veteran's current hearing loss is unrelated to service as there was no evidence of a threshold shift in hearing during service.  The VA audiologist stated that tinnitus is consistent with noise induced hearing loss.

On VA medical examination of the ears on November 2008, a VA physician opined that it is more likely than not that the Veteran's tinnitus is secondary to his noise exposure as an artillery crew member and dates back to his tour in Vietnam with documentation as early as 1973.  

The requirements for service connection for hearing loss as defined in 38 C.F.R. § 3.385 need not be shown by the results of audiometric testing during a claimant's period of active military service in order for service connection to be granted.  The United States Court of Appeals for Veterans Claims (Court) has held that the regulation does not necessarily preclude service connection for hearing loss that first met the regulation's requirements after service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Thus, a claimant who seeks to establish service connection for a current hearing disability must show, as is required in a claim for service connection for any disability, that a current hearing disability is the result of an injury or disease incurred in service, the determination of which depends on a review of all the evidence of record including that pertinent to service.  38 U.S.C.A. § 1110; C.F.R. § 3.303; Hensley, 5 Vet. App. at 159-60.  

Further inquiry could be undertaken by obtaining an additional medical opinion to adequately consider the lay assertions of noise exposure during service.  However, under the benefit of the doubt rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  Ashley v Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).  In this case the record confirms that the Veteran was exposed to acoustic trauma during service, confirms that the Veteran has complained of hearing loss since 1973, and confirms that he currently has severe bilateral hearing loss.  Although the November 2008 VA audiologist opined that the Veteran's hearing loss was unrelated to noise exposure in service, she relied exclusively on the lack of objective evidence of a threshold shift in hearing during service.  Significantly, she did state that tinnitus is consistent with noise induced hearing loss.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (finding the examination inadequate where the examiner did not comment on Veteran's report of in-service injury and relied on lack of evidence in service medical records to provide negative opinion).  Considering the examiner's statement about the relationship of tinnitus to hearing loss and considering that the Veteran has been granted service connection for tinnitus based on a VA physician's opinion that the Veteran developed tinnitus due to his exposure to acoustic trauma during service, the Board finds that the evidence is at least in equipoise as to whether the Veteran's current bilateral hearing loss is due to his military service.  Accordingly, service connection for bilateral hearing loss is warranted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran has also claimed that his hearing loss increased in severity due to his service-connected stroke.  The private treatment records from immediately following the Veteran's stroke do confirm that the Veteran complained that his hearing loss was worse than it had been prior to the stroke.  Additionally, the Veteran submitted March and July 2010 statements from his private physician, who opined that the Veteran's hearing loss had increased in severity due to the stroke.  In light of the Board's granting service connection for bilateral hearing loss due to exposure to acoustic trauma during service, the Board need not make a determination as to whether the service-connected stroke aggravated the Veteran's hearing loss.  









	(CONTINUED ON NEXT PAGE)

ORDER

The appeal of entitlement to an initial rating in excess of 10 percent for hypertension is dismissed.

New and material evidence having been submitted, the claim for service connection for bilateral hearing loss is reopened.  

Service connection for bilateral hearing loss is granted.



______________________________________________
H. SEESEL
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


